DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
2.	This communication is considered fully responsive to the amendment/response filed on the 24th of August, 2021. 
(a).	The objection to Claims 16-19 because the acronym PPDU and PSDU is not written in full is withdrawn because the claim(s) have been cancelled.

Response to Arguments
3.	Applicant’s arguments (see pages 6-7), filed on the 24th of August, 2021, with respect to the rejection(s) of Claims 16-20 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2017/0230964 A1 to Park et al. (Park), in view of Publication No.: US 2018/0077723 A1 to Adachi, Tomoko (Adachi) have been fully considered and are persuasive because the above claims have been cancelled.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-15 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests a memory and a processor coupled to the memory, the processor configured to: identify a station (STA) of the plurality of STAs to which a trigger frame is to be sent by the access point (AP); determine amounts of resources to be provided by the AP to the identified STA through the trigger frame; and determine a frequency of sending the trigger frame to the identified STA based at least on information received from the identified STA, wherein the resources comprise a frequency allocation, a time duration and a modulation coding scheme and wherein the time duration comprises a maximum receive (RX) physical-layer convergence protocol (PLCP) protocol data unit (PPDU) duration’.
	Independent Claim 10 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘identifying, by an access point (AP), a station (STA) of a plurality of STAs for transmission of a trigger frame; determining, by the AP, amounts of resources to be provided by the AP to the identified STA through the trigger frame; DB2/ 40572949.1-3 -Serial No. 16/599,052determining a frequency of sending the trigger frame to the identified STA based at least on information received from the identified STA; and limiting, by the AP, a time duration of a transmission of a physical-layer convergence protocol (PLCP) protocol data unit (PPDU) to the STA to a maximum receive (RX) PPDU duration, wherein: the resources include a frequency allocation, a time duration and a modulation coding scheme, and the AP communicates with the STA via a wireless local-area network (WLAN)’.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.